Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephan (US20120207606).
Regarding claim 1
a hub having a center configured to couple to a rotating shaft of a motor (Figure 1, 5);
a shroud that is disposed to be spaced apart from the hub in an axial direction of the turbo fan and that includes an air suction port arranged in a center of the shroud, the shroud having an outer diameter that is larger than the diameter of the hub (Figure 1, 2, the edge of 2 is at least axially spaced from the bottom of 5 and the top opening of 2 is a suction port. The port is circular and thereby arranged in the center of the shroud because the circle of the port aligns with the circular shroud); and
a plurality of blades disposed to be spaced apart from each other along a circumferential direction of the turbo fan, each of the plurality of blades having a curved rectangular plate shape (Figure 1, 7) and including:
an inner insertion portion disposed between the hub and the shroud (Figure 1, portion of 7 connected to hub 5),
an outer extension portion extending from the inner insertion portion and protruding beyond an outer circumference of the hub (Figure 3), 
a positive pressure surface including a front surface facing toward a rotational direction and having a convex shape (Figure 1, face to which the 
a negative pressure surface including a rear surface facing toward a direction opposite to the rotational direction and having a concave shape (Figure 1, side opposite the positive pressure surface, edge 10 is concave), and
a first flow guide protrusion protruding from the positive pressure surface and disposed at an outer end of the outer extension portion, the first flow guide protrusion extending from one side to the other side of the outer end of the outer extension portion in the axial direction (Figures 2-6, 17).
Regarding claim 2, Stephan teaches all of the limitations of claim 1, wherein the first flow guide protrusion comprises:
a first inclined surface extending from the positive pressure surface to a first point toward the outer end of the outer extension portion and extending further away from the positive pressure surface as it becomes closer to the outer end of the outer extension portion (Figure 6, surface of 17 inner to blade 7, i.e. facing towards the hub. The surface extends axially away from the positive surface to its termination point, which is a first point toward the outer end (at the outer end) of the extension portion. As 
a round surface extending from the first point to a second point toward the outer end of the outer extension portion and shaped to be convex (Figure 6, 17 has a rounded edge from the inner surface facing the hub to the outer surface facing 2); and
a second inclined surface extending from the second point to the outer end of the outer extension portion and extending to be closer to the positive pressure surface as it becomes closer to the outer end of the outer extension portion (Figure 6, the outer face of 17 facing 2 comes down from the second point towards 27. The vertical distance of the surface from the positive surface becomes smaller as one travels from the second point to 27).
Regarding claim 11, Stephan teaches all of the limitations of claim 1, wherein each of the plurality of blades comprises:
an edge inclined surface included in the positive pressure surface of the inner insertion portion, and arranged, in a portion corresponding to the air suction port, along one side of the inner insertion portion close to the shroud (Figure 5, 11 slopes upwards in the axial direction. Alternatively, the back edge of 7 is inclined).
Regarding claim 12, Stephan teaches all of the limitations of claim 1, wherein
each of the plurality of blades is arranged in parallel with the rotating shaft in the axial direction (Figure 5, axis 18 is parallel to the axial direction and is the basis for the height of the blade).
Regarding claim 13, Stephan teaches all of the limitations of claim 1, wherein
the diameter of the hub is smaller than the diameter of the air suction port (Figure 1, 5 and 2).
Regarding claim 14, Stephan teaches all of the limitations of claim 1, wherein
the outer end of the outer extension portion is disposed inside an outer circumference of the shroud (Figure 1, the whole blade is within the outer circumference of the shroud 2).
Claim Rejections - 35 USC § 103
In the event the determination
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan (US20120207606) in view of Takinami (JPH11247795A).
Regarding claim 3
However, Takinami teaches wherein each of the plurality of blades comprises a flow guide protrusion arranged, in a portion corresponding to the air suction port, on the positive pressure surface of the inner insertion portion (Figure 3, 7, Figure 2, 7), the flow guide protrusion extending from one side to the other side of the inner insertion portion in the axial direction (Figure 3, 7) which decreases drag (¶7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a flow guide protrusion, thereby being a second flow guide protrusion, in Stephan in order to reduce drag.
Regarding claim 4, Stephan as modified teaches all of the limitations of claim 3, wherein the second flow guide protrusion is configured as a convex round surface (Figure 3 of Takinami, 7).
Regarding claim 5, Stephan as modified teaches all of the limitations of claim 3, wherein
the second flow guide protrusion is arranged in a portion spaced from an inner end of the inner insertion portion in a longitudinal direction (Figure 3 of Takinami, 7).
Regarding claim 6
the second flow guide protrusion includes a plurality of second flow guide protrusions being spaced apart from each other along a longitudinal direction of the blade (Figure 3 of Takinami, 7).
Regarding claim 7, Stephan as modified teaches all of the limitations of claim 6, wherein
the plurality of second flow guide protrusions are spaced apart from each other at a same interval along the longitudinal direction of the blade (¶5-7, Figure 3 of Takinami, 7).
Regarding claim 8, Stephan as modified teaches all of the limitations of claim 6, wherein the plurality of second flow guide protrusions comprises:
an outer flow guide protrusion arranged outwards in the longitudinal direction of the blade (Figure 3 of Takinami, the fourth 7 from the inner edge of 6);
an inner flow guide protrusion arranged inwards in the longitudinal direction of the blade (Figure 3 of Takinami, 7 closest to the inner edge of 6);
a middle flow guide protrusion arranged between the outer flow guide protrusion and the inner flow guide protrusion (Figure 3 of Takinami, 7’s in between the above described 7’s).
Regarding claim 9, Stephan as modified teaches all of the limitations of claim 8, wherein
the middle flow guide protrusion includes a plurality of middle flow guide protrusions (Figure 3 of Takinami, 7’s in between the above described 7’s).
Regarding claim 10, Stephan as modified teaches all of the limitations of claim 9, wherein
the middle flow guide protrusions includes a first middle flow guide protrusion and a second middle flow guide protrusion (Figure 3 of Takinami, 7’s in between the above described 7’s).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (KR20070077366A) in view of Stephan (US20120207606).
Regarding claim 15, Bae teaches an air conditioner comprising:
an outdoor heat exchanger (Figure 3, 170);
an indoor heat exchanger spaced apart from the outdoor heat exchanger in an axial direction (Figure 3, 110);
an axial flow fan disposed at a side of the outdoor heat exchanger and between the outdoor heat exchanger and the indoor heat exchanger (Figure 3, 212); and
a turbo fan disposed at a side of the indoor heat exchanger and between the outdoor heat exchanger and the indoor heat exchanger (Figure 3, 130).
Bae does not disclose the particulars of the turbo fan.
However, Stephan teaches a turbo fan, comprising:
a hub having a center configured to couple to a rotating shaft of a motor (Figure 1, 5);
a shroud that is disposed to be spaced apart from the hub in an axial direction of the turbo fan and that includes an air suction port arranged in a center of the shroud, the shroud having an outer diameter that is larger than the diameter of the hub (Figure 1, 2, the edge of 2 is at least axially spaced from the bottom of 5 and the top opening of 2 is a suction port. The port is circular and thereby arranged in the center of the shroud because the circle of the port aligns with the circular shroud); and
a plurality of blades disposed to be spaced apart from each other along a circumferential direction of the turbo fan, each of the plurality of blades having a curved rectangular plate shape (Figure 1, 7) and including:
an inner insertion portion disposed between the hub and the shroud (Figure 1, portion of 7 connected to hub 5),
an outer extension portion extending from the inner insertion portion and protruding beyond an outer circumference of the hub (Figure 3), 
a positive pressure surface including a front surface facing toward a rotational direction and having a convex shape (Figure 1, face to which the lead line of 7 points, the upper edge 11 has a convex shape),
a negative pressure surface including a rear surface facing toward a direction opposite to the rotational direction and having a concave shape (Figure 1, side opposite the positive pressure surface, edge 10 is concave), and
a first flow guide protrusion protruding from the positive pressure surface and disposed at an outer end of the outer extension portion, the first flow guide protrusion extending from one side to the other side of the outer end of the outer extension portion in the axial direction (Figures 2-6, 17), where
the fan construction reduces noise (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a turbofan as taught by Stephan in order to reduce noise in Bae.
Regarding claim 16, Bae as modified teaches all of the limitations of claim 15, wherein the first flow guide protrusion comprises:
a first inclined surface extending from the positive pressure surface to a first point toward the outer end of the outer extension portion and extending further away from the positive pressure surface as it becomes closer to the outer end of the outer extension portion (Stephan, Figure 6, surface of 17 inner to blade 7, i.e. facing towards the hub. The surface extends axially away from the positive surface to its termination point, which is a first point toward the outer end (at the outer end) of the extension portion. As the surface is traveled from the positive surface to the edge of 17, the distance from the positive surface increases);
a round surface extending from the first point to a second point toward the outer end of the outer extension portion and shaped to be convex (Stephan, Figure 6, 17 has a rounded edge from the inner surface facing the hub to the outer surface facing 2); and
a second inclined surface extending from the second point to the outer end of the outer extension portion and extending to be closer to the positive pressure surface as it becomes closer to the outer end of the outer extension .
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (KR20070077366A) in view of Stephan (US20120207606), further in view of Takinami (JPH11247795A).
Regarding claim 17, Bae as modified teaches all of the limitations of claim 15.
Bae as modified does not teach the particulars of claim 17.
However, Takinami teaches wherein each of the plurality of blades comprises a flow guide protrusion arranged, in a portion corresponding to the air suction port, on the positive pressure surface of the inner insertion portion (Figure 3, 7, Figure 2, 7), the flow guide protrusion extending from one side to the other side of the inner insertion portion in the axial direction (Figure 3, 7) which decreases drag (¶7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a flow guide protrusion, thereby being a second flow guide protrusion, in Stephan in order to reduce drag.
Regarding claim 18, Bae as modified teaches all of the limitations of claim 17, wherein the second flow guide protrusion is configured as a convex round surface (Figure 3 of 
Regarding claim 19, Bae as modified teaches all of the limitations of claim 17, wherein
the second flow guide protrusion includes a plurality of second flow guide protrusions being spaced apart from each other along a longitudinal direction of the blade (Figure 3 of Takinami, 7).
Regarding claim 20, Bae as modified teaches all of the limitations of claim 15, wherein each of the plurality of blades comprises:
an edge inclined surface included in the positive pressure surface of the inner insertion portion, and arranged, in a portion corresponding to the air suction port, along one side of the inner insertion portion close to the shroud (Stephan, Figure 5, 11 slopes upwards in the axial direction. Alternatively, the back edge of 7 is inclined).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.